Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 07/11/2022 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 10-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bianco (US Pub. No.: 2005/0113793 A1) being the closest prior art of references discloses a process of making hygienic absorbent articles provided with refastenable side seams. The process discloses attaching fastening element between sheets 14 and 23 (Fig. 2). The sheets 14 and 23 are cut along the cutting line X-X to obtain releasable and refastenable fastening of the flaps set on the sides of the diaper (Fig. 3). 
However, the cited prior art of reference fails to discloses or provide any motivation of “…cutting said first elastic sheet so as to obtain two end portions each provided with a respective connecting element of said at least one connecting element;
- folding said end portions towards an inside of the assembly such that said respective connecting elements face towards said second elastic sheet;
- connecting said end portions to said second elastic sheet through said respective connecting elements; and
- cutting said second elastic sheet so as to separate one of said articles from said chain of articles being formed,
- wherein said at least one connecting element makes said refastenable side seam. 
The benefit of doing so would have been to provide a process for making articles provided with refastenable side seams efficiently and rapidly, which at the same time guarantees a high level or precision in the production of the refastenable side seams. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-9 area allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746